The plaintiff in error, hereinafter called defendant, was convicted in the county court of Caddo county on a charge of having possession of intoxicating liquor with intent to sell the same, and her punishment fixed by the jury at a fine of $100 and imprisonment in the county jail for 30 days.
The case was tried on the 2d day of August, 1927, and judgment rendered on the verdict of the jury on August 8, 1927. The appeal was filed in this court on the 7th day of October, 1927. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
An examination of the record discloses no jurisdictional or fundamental error.
The cause is therefore affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.